DISMISS and Opinion Filed September 27, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00969-CV

                             CARLOUS A.L. VAUGHN, Appellant
                                           V.
                              YOLONDA E. HARDIN, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-01921

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
        We questioned our jurisdiction over this appeal as it appeared untimely. See Brashear v.

Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.)

(op. on reh'g) (timely filing of notice of appeal is jurisdictional). The appealed order, an order of

dismissal, was signed March 12, 2019. Because a motion to reinstate was timely filed, the notice

of appeal was due no later than June 10, 2019 or, with an extension motion, no later than June 25,

2019. See Tex. R. App. P. 26.1(a). The notice of appeal, however, was not filed until August 12,

2019.

        By letter dated August 22, 2019, we directed appellant to file a letter brief addressing our

jurisdiction and cautioned that failure to respond by September 3, 2019 could result in dismissal

of the appeal without further notice. See id. 42.3(a),(c). To date, appellant has not
responded. Accordingly, because the record before us reflects the notice of appeal was not timely

filed, we dismiss the appeal for want of jurisdiction. See id. 42.3(a).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE


190969F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 CARLOUS A. L. VAUGHN, Appellant                  On Appeal from the 68th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00969-CV       V.                      Trial Court Cause No. DC-18-01921.
                                                  Opinion delivered by Chief Justice Burns,
 YOLONDA E. HARDIN, Appellee                      Justices Whitehill and Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered September 27, 2019




                                            –3–